 Case: 4:19-cv-00404-RWS Doc. #: 72 Filed: 05/27/20 Page: 1 of 6 PageID #: 915




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

TRACI L. MACMANN, individually,          )
and on behalf of all others similarly    )
situated,                                )
                                         )
            Plaintiff,                   )
                                         )
      vs.                                ) Case No. 4:19 CV 404 RWS
                                         )
TROPICANA ENTERTAINMENT,                 )
INC., and TROPICANA ST. LOUIS,           )
LLC, D/B/A LUMIERE PLACE                 )
CASINO & HOTELS,                         )
                                         )
            Defendants.                  )

                          MEMORANDUM AND ORDER

      This case is before me on Defendant Tropicana Entertainment Inc.’s

(“Tropicana”) motion for summary judgment, ECF No. [53], and Plaintiff Traci

MacMann’s motion seeking to stay consideration and briefing of the Defendants’

summary judgment motion. ECF No. [58]. For the reasons below, I will grant

Plaintiff additional time to respond to Defendant’s motion for summary judgment.

I. BACKGROUND

      Plaintiff filed this putative Missouri Minimum Wage Law class action and

nationwide Fair Labor Standards Act (“FLSA”) collective action on March 4,

2019. The Complaint was filed on behalf of the Plaintiff and similarly situated

employees who “work or worked for Defendants at their casino properties within
 Case: 4:19-cv-00404-RWS Doc. #: 72 Filed: 05/27/20 Page: 2 of 6 PageID #: 916




the respective limitations periods.” Pl. Compl. ¶ 19. It alleges FLSA violations

concerning Defendant’s nationwide compensation policies. Pl. Compl. ¶ 19.

      On May 13, 2019, the parties filed their Joint Scheduling Plan, ECF No.

[24], which included competing proposals about how to phase discovery.

Defendant’s proposed a three-phase discovery plan with the first phase focused

exclusively on the FLSA joint employer issue. Plaintiff’s proposed a two-phase

plan, with the first phase focused on issues related to conditional and class

certification. On May 21, 2019, the Case Management Order - Conditional and

Class Certification Issues, ECF No. [25], was issued, adopting a two-phase

discovery schedule. Although the Case Management Order focused on Conditional

and Class Certification, it did not explicitly limit the initial phase of discovery to

these issues. Phase one discovery is ongoing and currently scheduled to close on

July 9, 2020.

      On February 20, 2020, Defendants filed their motion for summary judgment

on the issue of Tropicana’s status as a joint employer under FLSA. Plaintiff

responded with a motion to stay consideration of summary arguing the joint

employer issue was outside the scope of phase one discovery.




                                           2
 Case: 4:19-cv-00404-RWS Doc. #: 72 Filed: 05/27/20 Page: 3 of 6 PageID #: 917




II. DISCUSSION

A. Fed. R. Civ. P. 56

       “Rule 56[d] allows a party to request a delay in granting summary judgment

if the party can make a good faith showing that postponement of the ruling would

enable it to discover additional evidence which might rebut the movant's showing

of the absence of a genuine issue of material fact.” Robinson v. Terex Corp., 439

F.3d 465, 467 (8th Cir.2006) (citing Small Bus. Admin. v. Light, 766 F.2d 394,

397–98 (8th Cir.1985)). “Although discovery need not be complete before a case is

dismissed, summary judgment is proper only if the nonmovant has had adequate

time for discovery.” Id.(citing Pony Computer, Inc. v. Equus Computer Sys. of

Mo., Inc., 162 F.3d 991, 996 (8th Cir.1996)). The Eighth Circuit has interpreted

this to require that “[t]he party seeking additional discovery must show: (1) that

they have set forth in affidavit form the specific facts that they hope to elicit from

further discovery, (2) that the facts sought exist, and (3) that these sought-after

facts are ‘essential’ to resist the summary judgment motion.” Toben v. Bridgestone

Retail Operations, LLC, 751 F.3d 888, 895 (8th Cir. 2014). But, the purpose of

Rule 56(d) is to provide an additional safeguard against an improvident or

premature grant of summary judgment and it “should be applied with a spirit of

liberality.” U.S. ex rel. Bernard v. Casino Magic Corp., 293 F.3d 419,426 (8th

Cir.2002).


                                           3
 Case: 4:19-cv-00404-RWS Doc. #: 72 Filed: 05/27/20 Page: 4 of 6 PageID #: 918




      In this case Plaintiff argues she did not conduct discovery related to the joint

employer issue, because she believed the case management order limited phase one

discovery to issues concerning conditional and class certification. Defendants

argue that the case management order did not limit the scope of discovery and

Plaintiff’s failure to perform necessary discovery was remiss and does not warrant

relief under Fed. R. Civ. P. 56(d).

      Although I agree with the Defendant that the joint employer issue was not

beyond the scope of phase one discovery, and I believe it should be considered in

parallel with conditional and class certification, Plaintiff’s failure to engage in joint

employer discovery was based on a good faith misinterpretation of the case

management order. Because of this good faith error, the plaintiff has not had

adequate time to conduct discovery regarding the joint employer issue and has

demonstrated that additional discovery would aide in the disposition of the

summary judgment motion. Additionally, Plaintiff has set forth the specific

information she hopes to elicit from further discovery, the documents and

discovery she believes will contain the information, and the reason the information

is necessary to respond to the Defendant’s motion. Therefore, additional time to

conduct discovery and respond to the Defendant’s motion is warranted.

      But, as both parties indicated in their briefings the discovery necessary to

address conditional and class certification overlaps and the joint employer issue


                                            4
 Case: 4:19-cv-00404-RWS Doc. #: 72 Filed: 05/27/20 Page: 5 of 6 PageID #: 919




overlap, so an additional six months is not necessary. Accordingly, I will extend

phase one discovery until August 25, 2020. This will give Plaintiff approximately

90 days to conduct discovery regarding the joint employer issue. Plaintiff will then

have until September 25, 2020, to file a response to Defendant’s motion for

summary judgment and file their brief in support of conditional and class

certification. An amended case management order detailing the new schedule will

be issued herewith.

B. Equitable Tolling

      Plaintiff also requested the court equitably toll the limitations period for

putative collective members through the date of conditional certification. Equitable

tolling is a “limited and infrequent form of relief” that is available if a party

establishes “(1) that [s]he has been pursuing h[er] rights diligently, and (2) that

some extraordinary circumstance stood in h[er] way.” Smithrud v. City of St. Paul,

746 F.3d 391, 396 (8th Cir. 2014) (quoting Pace v. DiGuglielmo, 544 U.S. 408,

418, (2005)).

      In this case, some period of tolling is appropriate. Plaintiff has been

diligently pursuing her case, filing numerous consents to join and actively

participating in discovery. Additionally, courts have recognized, delays caused by

the court can constitute “extraordinary circumstances.” See Davenport v. Charter

Communications, LLC, 2014 WL 2993739 at *4-5 & *6-8 (E.D. Mo. July 3,


                                            5
 Case: 4:19-cv-00404-RWS Doc. #: 72 Filed: 05/27/20 Page: 6 of 6 PageID #: 920




2014). Since I delayed briefing on conditional and class certification so it could be

considered in parallel with the joint employer issue, tolling is appropriate for the

period between August 13, 2020, the previous deadline for the plaintiff to file a

brief in support of conditional and class certification, and September 25, 2020, the

amended deadline.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Stay Consideration

and Briefing of Defendant’s Motion for Summary Judgment, ECF No. [58] is

GRANTED in part in accordance with this memorandum.

      IT IS FURTHER ORDERED that parties shall complete all discovery

regarding conditional and class certification and joint employer issues no later than

August 25, 2020.

      IT IS FURTHER ORDERED that Plaintiff shall file a response to

Defendant’s motion for summary judgment [53] no later than September 25, 2020.

      IT IS FURTHER ORDERED that the Fair Labor Standards Act limitations

periods applicable to this case shall be tolled by 43 days.

      An amended case management order is filed herewith.



                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 27th day of May 2020.

                                           6
